Citation Nr: 1740075	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  17-05 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for depression.

2. Entitlement to service connection for medical treatment of psychosis pursuant to 38 U.S.C. § 1702.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at law


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1988 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision (notification in October 2014) issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence shows that the Veteran's depressive disorder is due to his service-connected disabilities.

2.  This decision grants service connection for depressive disorder; thus, the issue of whether the Veteran is entitled to medical care for his psychiatric disability under 38 U.S.C. § 1702 is moot.


CONCLUSIONS OF LAW

1.  The criteria for service connection for depressive disorder have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2016).

2.  The claim for entitlement to medical care under 38 U.S.C. § 1702 for a psychiatric disorder is moot and must be dismissed.  38 U.S.C. §§ 1702, 1710, 7105(d)(5) (West 2014); 38 C.F.R. §§ 17.36, 20.101 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural duties
      
VA is required to provide claimants with notice and assistance in substantiating a claim.  38 C.F.R. § 3.159.  The Board herein grants the greatest benefit sought on appeal: service connection for depressive disorder.  As such, the Veteran could not be prejudiced by this action and further discussion of VA's procedural duties is unnecessary.  

II. Service connection

The Veteran asserts that he has depressive disorder due to his service or service-connected disabilities.  

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc). 

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran, his ex-wife, and his brother are competent to report symptoms and experiences observable by their senses but not to diagnose a mental health disability or determine its cause as this requires specialized medical training and testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds their statements credible as they are detailed and consistent.

The Board has reviewed the evidence and finds that the criteria for service connection for depressive disorder have been met.  See 38 C.F.R. §§ 3.303, 3.310.

First, the evidence shows a current mental health disability.  The psychologist, Dr. HHG diagnosed depressive disorder after an evaluation in September 2015.  Next, the evidence does not show complaints of or treatment for mental health problems or depression in service.  The Veteran's ex-wife and brother wrote that the Veteran reported to them experiencing some problems in service with his managing rank and racism.  Nevertheless, service treatment records are silent for any mental health problems.  Periodic examinations and medical questionnaires throughout the 1990s make no notation of depression or mental health issues.  The Veteran specifically denied mental health counseling, evaluation, or treatment in medical questionnaires in May 2002 and October 2003.  The accompanying June 2002 examination shows a normal psychiatric evaluation.

Although the evidence in service does not show mental health problems, it shows a change in mental health before and after service.  The Veteran's ex-wife and brother reported that he was happy, fun, and outgoing prior to service with no mental health problems.  Afterward, they reported, he began to experience depression when he had difficulties readjusting to civilian life, finding a job, and dealing with his physical ailments.  VA treatment records show the Veteran was diagnosed with depression in November 2009 after being out of work for a year; he declined mental health treatment.  See LCM, CAPRI pg. 94.  The Veteran is service connected for several disabilities including those affecting his low back, knees, shoulders, right ankle, and feet.  Dr. HHG opined that Veteran suffers from unspecified depressive disorder that more likely than not began in military service and continues uninterrupted to the present and is aggravated by his service-connected disabilities.  Dr. HHG cited medical literature that drew a connection between physical medical issues, like those the Veteran struggles with, and psychiatric disorder.

The Board finds insufficient evidence of mental health problems in service.  However, the lay statements of onset and Dr. HHG's opinion evidence that the Veteran developed depression as a result of his service-connected disabilities and inability to find work.  Resolving doubt in the Veteran's favor, the Board finds that his current depressive disorder is the result of his service-connected disabilities.  See 38 C.F.R. §§ 3.102, 3.310.       

As the Veteran has been awarded service connection for a psychiatric disorder, the issue of service connection for a mental illness for purposes of establishing eligibility for VA treatment under 38 U.S.C. § 1702 is moot.  See 38 C.F.R. § 17.37(b) (2016).  The Veteran will be afforded equal or greater access to VA treatment by virtue of his now established award of service connection for psychiatric disability.  See 38 U.S.C.A. § 1710 (West 2014); 38 C.F.R. § 17.36 (2016).  As such, the appeal as to this specific issue is dismissed.  See Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (noting that dismissal is the proper remedy to employ when an appeal has become moot).


ORDER

Service connection for depressive disorder is granted.

Service connection for treatment under 38 U.S.C. § 1702 is dismissed.




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


